Citation Nr: 0818779	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-19 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim to establish entitlement to Department of Veterans' 
Affairs death benefits.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The appellant's deceased husband does not have recognized 
active military service with the United States (U.S.) Armed 
Forces.  He died in October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manila, the Republic of the Philippines.  In the 
decision letter, the RO concluded, in essence, that new and 
material evidence had not been received to reopen the 
appellant's claim for VA death benefits because the evidence 
failed to show that her deceased husband had the service 
required to establish basic eligibility.  

In a May 2006 supplemental statement of the case, the RO 
apparently reopened the appellant's claim for entitlement to 
Department of Veterans' Affairs death benefits and confirmed 
and continued the denial of that claim.  The Board, however, 
must initially determine whether the veteran has presented 
new and material evidence sufficient to reopen her claim for 
entitlement to Department of Veterans' Affairs death benefits 
because it relates to the Board's jurisdiction to adjudicate 
the merits of the previously denied claim.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  In a May 2002 decision letter, the RO denied an 
application to reopen a claim of entitlement to Department of 
Veterans' Affairs death benefits.  The appellant was notified 
of this decision and her appellate rights in the May 2002 
decision letter.  She did not appeal.

2.  Evidence received since the May 2002 RO decision denying 
entitlement to Department of Veterans' Affairs death benefits 
does not relate to an unestablished fact necessary to 
substantiate the claim, and raises no reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 2002 RO decision is final.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  New and material evidence has not been received since the 
RO's May 2002 decision; the claim for service connection is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  As a predicate 
requirement for a grant of VA benefits, a claimant must 
establish that he or she is a "veteran," defined as "a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d).  Service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
armed forces of the United States for VA purposes. 38 C.F.R. 
§§ 3.40, 3.41.  Such service, however, must be certified as 
qualifying by appropriate military authority.  38 C.F.R. § 
3.203.  

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  38 C.F.R. § 
3.203(c).  Only service department records can establish if 
and when a person had qualifying active service.  Venturella 
v. Gober, 10 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997).

In December 2001, the RO denied the appellant's initial claim 
for entitlement to Department of Veterans' Affairs death 
benefits.  That decision is final.  In May 2002, the RO 
denied the appellant's application to reopen a claim of 
entitlement to Department of Veterans' Affairs death 
benefits.  The basis of this denial was that there was no new 
or different identifying information than that which was 
previously furnished to the U.S. Department of the Army that 
was the basis for their previous negative certification and 
no new evidence was submitted that would provide a reasonable 
factual basis upon which to reconsider her claim.  The 
appellant was notified of this decision and of her appellate 
rights by a letter dated that same month.  She did not appeal 
and this decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.1100.  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the final RO decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The relevant evidence of record developed prior to the May 
2002 RO determination consists of an extract for Form 23 from 
the General Headquarters of the Armed Forces of the 
Philippines dated January 1969 showing a chronological record 
of activities; service records from the Philippine Army; a 
response to a request for information from the National 
Personnel Records Center (NPRC) dated April 1969 stating the 
subject had service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, or the 
service of the United States Armed Forces; and a Certificate 
from the Headquarters Army of the Philippines, dated March 
2001, showing service from December 1941 to April 1946.  

The relevant evidence received since the May 2002 RO 
determination consists of a joint affidavit dated August 2003 
from C.G. and D.G. that stated the appellant's deceased 
husband was a bonafide member of the Philippine Army and the 
USAFFE, service records from the Philippine Army, and a 
computerized version of a DD Form 214 received October 2005.  

The only evidence of record submitted since the May 2002 
decision that is new are the computerized DD 214 and joint 
affidavit.  The remaining evidence, service records from the 
Philippine Army, is duplicative of the evidence of record 
that existed prior to the May 2002 decision.  While the 
computerized DD 214 and joint affidavit are new, they are not 
material within the meaning of 38 C.F.R. § 3.156(a) because 
they do not relate to an unestablished fact necessary to 
substantiate the claim and they do not raise a reasonable 
possibility of substantiating the claim.  

The critical question with respect to the claim for basic 
eligibility for VA benefits was and remains whether there is 
evidence verifying eligible service from the United States 
service department.  The evidence received since the May 2002 
RO determination does not adequately address this fundamental 
problem with the appellant's claim.  There is no indication 
that the computerized DD 214 was issued by the United States 
service department, which would be the only type of evidence 
that would relate to an unestablished fact necessary to 
substantiate the claim, and raises no reasonable possibility 
of substantiating the claim.  The Board need not even address 
the fact that the year of separation was changed by hand on 
the purported DD 214.  In addition, although the joint 
affidavit supports the appellant's claim that her spouse 
served with USAFFE, such evidence is not sufficient to verify 
service recognized by the United States Government for VA 
compensation or pension purposes.  The service department 
findings as to the fact of service with the United States 
Armed Forces are binding upon VA for purposes of establishing 
entitlement to benefits and only service department records 
can establish if and when a person had qualifying active 
service.  In the absence of such evidence from the United 
States Armed Forces and without verification of service by 
the service department, the appellant's claim continues to 
lack legal entitlement under the applicable provisions of 
law.  Thus, it remains subject to denial on the basis of a 
lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Accordingly, the Board finds that new and material evidence 
has not been submitted to reopen a claim of entitlement to 
basic eligibility for VA death benefits.  38 C.F.R. § 
3.156(a).  As new and material evidence has not been 
submitted to reopen the appellant's claim of basic 
eligibility for VA death benefits, the claim may not be 
reopened and the appeal must be denied.


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The Board finds, however, that the VCAA is not applicable to 
the present claim, as it is a question of law as to whether 
the appellant's deceased husband had the required service to 
establish basic eligibility for VA death benefits.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA has no effect on an appeal where the law is 
dispositive of the matter.  See Manning v. Principi, 16 Vet. 
App. 534 (2002).

It is also pertinent to note that, in VAOPGCPREC 5-2004 (June 
23, 2004), the VA General Counsel held that VCAA does not 
require either notice or assistance when the claim cannot be 
substantiated under the law or based on the application of 
the law to undisputed facts.


ORDER

New and material evidence has not been received to reopen a 
claim to establish entitlement to Department of Veterans' 
Affairs death benefits.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


